RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT

This Restated Subordination and Intercreditor Agreement (this “Agreement”) is
dated as of November ________, 2006 among PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), SUBORDINATED LENDER (as defined below), and ENVIRONMENTAL TECTONICS
CORPORATION, a Pennsylvania corporation (“Company”).

BACKGROUND

As an inducement for Bank to continue to provide a secured credit facility in
favor of Company, Subordinated Lender has agreed to enter into this Agreement to
provide for the subordination of (i) the Subordinated Indebtedness (as defined
below) and (ii) the Liens (as defined below) in the assets of Company granted to
Subordinated Lender to the prior payment of Senior Indebtedness (as defined
below) and to any Liens granted to Bank. This Agreement restates and replaces
(but does not constitute a novation of) the existing Subordination and
Intercreditor Agreement among Bank, Subordinated Lender and Company dated as of
February 18, 2003.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.

1.1 General Terms. For purposes of this Agreement, the following terms shall
have the following meanings:

“Bank” shall have the meaning set forth in the introductory paragraph of this
Agreement and any successor, assign or other provider of the Senior
Indebtedness.

“Collateral” shall mean all of the property and interests in property, tangible
or intangible, real or personal, now owned or hereafter acquired by Company or
the Guarantor in or upon which Bank and/or Subordinated Lender at any time has a
Lien, and including, without limitation, all proceeds and products of such
property and interests in property and any guaranty by the Guarantor.

“Company” shall mean Company and its successors and assigns.

“Creditor Agreements” shall mean, collectively, the Senior Lending Agreements
and the Subordinated Lending Agreements.

“Creditors” shall mean, collectively, Bank and Subordinated Lender and their
respective successors and assigns.

“Default” shall have the meaning given to the term “Default” set forth in the
Loan Agreement.



--------------------------------------------------------------------------------



“Distribution” shall mean any payment in cash or any other property (other than
securities of the Company into which the Subordinated Indebtedness is
convertible pursuant to the terms of the Subordinated Note), or security for any
such Distribution.

“Event of Default” shall have the meaning given to the term “Event of Default”
in any of the Senior Lending Agreements.

“Insolvency Event” shall have the meaning set forth in Section 2.2(c) hereof.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

“Loan Agreement” shall mean the Letter Agreement, dated as of the date; hereof,
between Company and Bank, as the same may be amended, supplemented, modified or
restated from time to time.

“Note Purchase Agreement” shall mean the Convertible Note and Warrant Purchase
Agreement dated as of February 18, 2003 between Company and Subordinated Lender,
as the same has and may be amended, supplemented, modified or restated from time
to time.

“Person” shall mean an individual, a partnership, a corporation (including a
business trust), a joint stock company, a trust, an unincorporated association,
a joint venture, a limited liability company, a limited liability partnership or
other entity, or a government or any agency, instrumentality or political
subdivision thereof.

“Secured Lender Remedies” shall mean any action which results in the sale,
foreclosure, realization upon, or a liquidation of any of the Collateral
including, without limitation, the exercise or any of the rights or remedies of
a “secured party” under Article 9 of the Uniform Commercial Code, such as,
without limitation, the notification of account debtors.

“Senior Indebtedness” shall mean all obligations of any kind owed by Company or
the Guarantor to Bank from time to time under or pursuant to any of the Senior
Lending Agreements including, without limitation, all principal, interest
accruing thereon, charges, expenses, fees and other sums (including all
interest, charges, expenses, fees and other sums accruing after commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of Company) chargeable to Company or Guarantor by Bank, and
reimbursement, indemnity or other obligations due and payable to Bank. Senior
Indebtedness shall continue to constitute Senior Indebtedness, notwithstanding
the fact that such Senior Indebtedness or any claim for such Senior Indebtedness
is subordinated, avoided or disallowed under the federal Bankruptcy Code or
other applicable law. Senior Indebtedness shall also include any indebtedness of
Company incurred in connection with a refinancing of the Senior Indebtedness
under the Senior Lending Agreements if the terms and conditions of the
agreements, documents and instruments related to such refinancing, taken as a
whole, are not materially more onerous to Subordinated Lender than those set
forth in the Senior Lending Agreements, as in effect on the date hereof. The
principal portion of the Senior Indebtedness and the principal amount subject to
this Agreement shall in no event exceed $10,000,000.

2

--------------------------------------------------------------------------------



“Subordinated Lender” shall mean H.F. Lenfest and any other Person(s) at any
time or in any manner acquiring any right or interest in any of the Subordinated
Indebtedness.

“Senior Lending Agreements” shall mean collectively the Loan Agreement and the
Loan Documents together with any other agreements, documents and instruments at
any time evidencing, securing or related to the senior Indebtedness, each as
from time to time in effect.

“Subordinated Indebtedness” shall mean all principal, interest and other amounts
payable or chargeable in connection with the Subordinated Note.

“Subordinated Lending Agreements” shall mean, collectively, the Note Purchase
Agreement, the Subordinated Note and all promissory notes, guaranties,
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by Company, Guarantor or any other person to, with or in favor
of Subordinated Lender in connection therewith or related thereto (other than
the warrants issued simultaneously with the Subordinated Note and the documents
and agreements executed in connection therewith or related thereto), as all of
the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Subordinated Note” shall mean collectively the convertible promissory note
issued by Company to Subordinated Lender in the original aggregate principal
amount of $10,000,000 dated February 18, 2003 issued pursuant to the Note
Purchase Agreement, together with any extensions thereof, or modifications or
amendments thereto or replacements and substitutions therefor.

1.2 Other Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.

1.3 Certain Matters of Construction. The terms “herein”, “hereof and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations. Except as expressly set forth herein,
all references to any instruments or agreements, including, without limitation,
references to any of the Creditor Agreements shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof.

2. Covenants. Company and Subordinated Lender hereby covenant that until the
Senior Indebtedness shall have been paid in full and satisfied in cash and the
Loan Agreement shall have been terminated, all in accordance with the terms of
the Loan Agreement, each will comply with such of the following provisions as
are applicable to it:

3

--------------------------------------------------------------------------------



2.1 Transfers. Subordinated Lender covenants to cause any transferee from it of
any Subordinated Indebtedness, prior to acquiring such interest, to execute and
deliver a counterpart of this Agreement to Bank.

2.2 Subordination Provisions. To induce Bank to enter into the Loan Agreement,
notwithstanding any other provision of the Subordinated Indebtedness to the
contrary but subject to subsection 2.2(a), any Distribution with respect to the
Subordinated Indebtedness is and shall be expressly junior and subordinated in
right of payment to all amounts due and owing upon all Senior Indebtedness
outstanding from time to time until such time as the Senior Indebtedness has
been paid in full in cash and the Loan Agreement has been terminated.

(a) Payments. Company shall not make a Distribution on the Subordinated
Indebtedness until such time as the Senior Indebtedness shall have been paid in
full in cash and the Loan Agreement shall have been terminated; provided,
however, so long as no Default or Event of Default shall have occurred and be
continuing under the Senior Lending Agreements, Company may pay, and
Subordinated Lender may receive, regularly scheduled payments of interest on,
and principal at the stated (but not any accelerated) maturity of, the
Subordinated Indebtedness as set forth on the date hereof in the Note Purchase
Agreement and the Subordinated Note.

Following the occurrence of an Event of Default under the Senior Lending
Agreements and receipt by Subordinated Lender of written notice of such Event of
Default from Bank (such notice, the “Default Notice”), Company shall not make a
Distribution on the Subordinated Indebtedness and Subordinated Lender shall not
be entitled to receive any such Distribution in respect of the Subordinated
Indebtedness; provided, however, that notwithstanding the foregoing restriction,
Company may pay, and Subordinated Lender shall be entitled to receive, any then
due and payable (on a non-accelerated basis) interest payment with respect to
the Subordinated Indebtedness on the earlier to occur of (x) the date on which
all such Events of Default specified in the Default Notice shall have been cured
or waived, or (y) in the case of an Event of Default other than with respect to
the payment when due of any Senior Indebtedness, the expiration of a period of
180 days from delivery of the Default Notice. Nothing herein shall limit the
accrual of deferred interest or default interest in accordance with the terms of
the Subordinated Lending Agreements.

(b) Limitation on Acceleration. During any period described in Section 2.2 (a)
hereof in which a Distribution is not permitted to be made on Subordinated
Indebtedness, Subordinated Lender shall not be entitled to accelerate the
maturity of the Subordinated Indebtedness, exercise any Secured Lender Remedies
or commence any other action or proceeding to recover any amounts due or to
become due with respect to Subordinated Indebtedness, provided, however, the
foregoing limitation on acceleration or exercise of any remedies shall not be
applicable following (x) the occurrence of an Insolvency Event or (y) following
the maturity or acceleration of the Senior Indebtedness.

(c) Prior Payment of Senior Indebtedness in Bankruptcy, etc. In the event of any
insolvency or bankruptcy proceedings relative to Company or Company’s property,
or any receivership, liquidation, reorganization or other similar proceedings in
connection therewith, or, in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of Company or distribution or
marshalling of Company’s assets or any composition with creditors of Company,
whether or not involving insolvency or bankruptcy, or if Company shall cease its
operations, call a meeting of its creditors or no longer do business as a going
concern (each individually or collectively, an “Insolvency Event”), then all
Senior Indebtedness shall be paid in full and satisfied in cash and the Loan
Agreement terminated before any Distribution shall be made on account of any
Subordinated Indebtedness. Any such Distribution resulting from an Insolvency
Event which would, but for the provisions hereof, be payable or deliverable in
respect of the Subordinated Indebtedness, shall be paid or delivered directly to
Bank until amounts owing upon Senior Indebtedness shall have been paid in full
in cash and the Loan Agreement terminated provided that any such Distribution to
Bank to which Subordinated Lender would be entitled except for the provisions of
this Agreement shall, as between Company and Subordinated Lender, not be deemed
to be a Distribution by Company to or on account of the Subordinated
Indebtedness.

4

--------------------------------------------------------------------------------



(d) Acceleration. In the event of all Senior Indebtedness becoming due and
payable, whether by acceleration, maturity or otherwise, no Distribution shall
thereafter be made on account of the Subordinated Indebtedness until all Senior
Indebtedness shall be paid in full in cash and the Loan Agreement shall have
been terminated.

(e) Power of Attorney. Subordinated Lender shall have the right to participate
in any bankruptcy or insolvency proceedings, subject to the terms and conditions
of this Section 2.2(e). To enable Bank to assert and enforce its rights
hereunder upon the happening of any Insolvency Event and until all amounts owing
upon Senior Indebtedness shall have been paid in full in cash and the Loan
Agreement terminated, Bank or any person whom it may designate is hereby
irrevocably appointed attorney in fact for Subordinated Lender with full power
to act in the place and stead of Subordinated Lender solely for such purpose,
including the right to make, present, file and vote such proofs of claim against
Company on account of all or any part of the Subordinated Indebtedness as Bank
may deem advisable and to receive and collect any and all distributions or other
payments in respect of the Subordinated Indebtedness made thereon and to apply
the same on account of the Senior Indebtedness. In the event that Bank or its
designee fails to file a proof of claim with respect to the Subordinated
Indebtedness in any bankruptcy proceeding relative to Company prior to the date
which is ten (10) days prior to any claims bar date in such proceeding,
Subordinated Lender may file such proofs of claim with respect to the
Subordinated Indebtedness. Subordinated Lender will execute and deliver to Bank
such instruments as may be required by Bank to enforce any and all Subordinated
Indebtedness, to effectuate the aforesaid power of attorney and to effect
collection of any and all distributions or other payments in respect of the
Subordinated Indebtedness which may be made at any time after the occurrence of
an Insolvency Event, on account thereof, and Subordinated Lender hereby
irrevocably appoints Bank as the lawful attorney and agent of Subordinated
Lender to execute financing statements on behalf of Subordinated Lender and
hereby further authorizes Bank to file such financing statements in any
appropriate public office.

(f) Knowledge; Delivery of Default Notice. Subordinated Lender shall not at any
time be charged with knowledge of any Event of Default under the Senior Lending
Agreements or on such account be prohibited from receiving or retaining any
payment of monies or from taking any action regarding acceleration or the
exercise of remedies, unless and until Subordinated Lender shall have received
the Default Notice; provided, however, any “default” or “event of default” under
the Subordinated Note and/or Subordinated Lending Agreements shall automatically
constitute an Event of Default under the Senior Lending Agreements so that
payments received by Subordinated Lender following any such occurrence shall not
be retained irrespective of the lack of receipt by Subordinated Lender of a
Default Notice, unless the Event of Default is waived by such Holder of
Subordinated Indebtedness or satisfied or cured by Company.

5

--------------------------------------------------------------------------------



Each Default Notice shall be deemed to be properly given by Bank or other holder
of Senior Indebtedness to Subordinated Lender if such Default Notice is
delivered in accordance with Section 4.10 hereof.

(g) Payments Held in Trust. Should any Distribution or the proceeds thereof, in
respect of the Subordinated Indebtedness, be collected or received by
Subordinated Lender or any Affiliate (as such term is defined in Rule 405 of
Regulation C adopted by the Securities and Exchange Commission pursuant to the
Securities Act of 1933) of Subordinated Lender at a time when Subordinated
Lender is not permitted to receive any such Distribution or proceeds thereof
pursuant to the terms hereof, then Subordinated Lender will forthwith deliver,
or cause to be delivered, the same to Bank in precisely the form held by
Subordinated Lender (except for any necessary endorsement) and until so
delivered, the same shall be held in trust by Subordinated Lender, or any such
Affiliate, as the property of Bank and shall not be commingled with other
property of Subordinated Lender or any such Affiliate.

(h) Subrogation. Subject to the prior payment in full in cash of the Senior
Indebtedness and the termination of the Loan Agreement, to the extent that Bank
has received any Distribution on the Senior Indebtedness which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, the rights
of Subordinated Lender shall be subrogated to the then or thereafter rights of
Bank including, without limitation, the right to receive any Distribution made
on the Senior Indebtedness (as if the Senior Indebtedness had not been paid in
full or the Loan Agreement terminated) until the principal of, interest on and
other charges due under the Subordinated Indebtedness shall be paid in full;
and, for the purposes of such subrogation, no Distribution to Bank to which the
Subordinated Lender would be entitled except for the provisions of this
Agreement shall, as between Company, its creditors (other than Bank) and
Subordinated Lender, be deemed to be a Distribution by Company to or on account
of Senior Indebtedness, it being understood that the provisions hereof are and
are intended solely for the purpose of defining the relative rights of the
Subordinated Lender on the one hand, and Bank on the other hand.

(i) Scope of Subordination. The provisions of this Agreement are solely to
define the relative rights of Subordinated Lender and Bank. Nothing in this
Agreement shall impair, as between Company and Subordinated Lender the
unconditional and absolute obligation of Company to punctually pay the
principal, interest and any other amounts and obligations owing under the
Subordinated Note and Subordinated Lending Agreements in accordance with the
terms thereof, subject to the rights of Bank under this Agreement.

(j) Relationship. The parties acknowledge that certain rights and remedies are
provided to Subordinated Lender in the Subordinated Lending Agreements (the
“Subordinated Rights”) and certain rights and remedies are provided to Bank in
the Senior Lending Agreements (the “Bank Rights”). Those rights may include,
among other things: (i) the right, after an Event of Default, to direct account
debtors to make payments directly to such Creditor; (ii) the requirement to
deliver original instruments and other possessory collateral into the possession
of a Creditor; (iii) the requirement to assemble and make available collateral
to a Creditor; and (iv) the requirement to execute and deliver such further
documents and instruments as a Creditor may deem necessary to obtain, preserve
and enforce the benefits of its Creditor Agreements. In addition, the Company
has certain obligations to Subordinated Lender in the Subordinated Lending
Agreements (the “Company Subordinated Lender Obligations”) and the Company has
certain obligations to the Bank in the Senior Lending Agreements (the “Company
Bank Obligations”). The parties agree that, (a) in the event of a conflict
between the Subordinated Lender Rights and the Bank Rights, the Bank Rights
shall be superior to the Subordinated Lender Rights, and (b) that in the event
of a conflict between the Company Subordinated Lender Obligations and the
Company Bank Obligations, the Company Bank Obligations will be superior to the
Company Subordinated Lender Obligations. The Company shall in good faith
determine the correct Creditor to make deliveries to, comply with instructions
from and otherwise satisfy the obligations owing to, based on the provisions of
this Section 2.2(j); provided, however, if it is determined that the obligations
were satisfied with respect to the wrong Creditor, the Creditors shall make such
adjustments as between themselves as to satisfy the purposes of this Agreement.
To the extent that it is impossible or impracticable for the Company to satisfy
conflicting obligations with respect to the Subordinated Rights and the Bank
Rights, or with respect to the Company Subordinated Lender Obligations and the
Company Bank Obligations it shall not be in default under the Creditor
Agreements if it satisfies the relevant obligations with respect to only one
Creditor otherwise in accordance with this Section 2.2(j).

6

--------------------------------------------------------------------------------



3. Security.

3.1 Acknowledgment of Lien. Each Creditor hereby agrees and acknowledges that
the other Creditor has been granted a Lien or otherwise has rights in or upon
all or a portion of the Collateral.

3.2 Priority. Notwithstanding the order or time of attachment, or the order,
time or manner of perfection, or the order or time of filing or recordation of
any document or instrument, or other method of perfecting a Lien in favor of
each Creditor in any Collateral and notwithstanding any conflicting terms or
conditions which may be contained in any of the Creditor Agreements, the Liens
upon and rights in the Collateral of Bank have and shall have priority over the
Liens upon and rights in the Collateral of Subordinated Lender and such Liens
and rights of Subordinated Lender are and shall be, in all respects, subject and
subordinate to the Liens and rights of Bank therein to the full extent of the
Senior Indebtedness outstanding from time to time. Subordinated Lender shall not
take any action to foreclose or realize upon any Collateral until such time as
the Senior Indebtedness shall have been paid in full in cash and the Loan
Agreement irrevocably terminated; provided however, Subordinated Lender may join
in any foreclosure proceeding of the Collateral commenced by the Bank to the
extent the joinder in such legal proceeding is necessary to prevent the waiver
or lapse of Subordinated Lender’s rights with respect to such Collateral, but
subject at all times to the Bank’s rights hereunder to determine the disposition
of such Collateral in accordance with the terms hereof.

7

--------------------------------------------------------------------------------



3.3 No Alteration of Priority. The lien priorities provided in Section 3.2
hereof shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement or refinancing of any
Senior Indebtedness or the Subordinated Indebtedness, nor by any action or
inaction which Creditor may take or fail to take in respect of the Collateral.

3.4 Perfection. Each Creditor shall be solely responsible for perfecting and
maintaining the perfection of its Lien in and to each item constituting the
Collateral in which such Creditor has been granted a Lien or any rights. The
foregoing provisions of this Agreement are intended solely to govern the
respective lien priorities as between Creditors and shall not impose on Bank any
obligations in respect of the disposition of proceeds of foreclosure on any
Collateral which would conflict with prior perfected claims therein in favor of
any other Person. Subordinated Lender agrees that it will not contest the
validity, perfection, priority or enforceability of the Liens of Bank in the
Collateral and that as between Bank and such Subordinated Lender, the terms of
this Agreement shall govern even if part or all of the Senior Indebtedness or
the Liens of Bank securing payment and performance thereof are avoided,
disallowed, set aside or otherwise invalidated in any judicial proceeding or
otherwise.

3.5 Management of Collateral. Until all amounts owing upon Senior Indebtedness
shall have been paid in full in cash and the Loan Agreement terminated, Bank
shall have the exclusive right to manage, perform and enforce the terms of the
Senior Lending Agreements with respect to the Collateral and to exercise and
enforce all privileges and rights thereunder according to its discretion and
exercise of its business judgment, including, without limitation, the exclusive
right to enforce or settle insurance claims, take or retake control or
possession of the Collateral and to hold, prepare for sale, process, sell,
lease, dispose of, or liquidate the Collateral, subject to the requirement that
the net proceeds of such sale or other disposition are applied to the Senior
Indebtedness and/or the Subordinated Indebtedness as required under Section 3.6.
In connection therewith, Subordinated Lender waives any and all rights to affect
the method or challenge the appropriateness of any action by Bank.

3.6 Sale of Collateral. Notwithstanding anything to the contrary contained in
any of the Creditor Agreements until all amounts owing upon Senior Indebtedness
shall have been paid in full in cash and the Loan Agreement terminated, only
Bank shall have the right to restrict or permit, or approve or disapprove, the
sale, transfer or other disposition of Collateral in which Bank has a Lien or
any rights. Subordinated Lender will, promptly upon the request of Bank, release
or otherwise terminate its Liens on the Collateral upon which it has a Lien, to
the extent such Collateral is sold or otherwise disposed of either by Bank, its
agents, or Company with the consent of Bank, and the net proceeds of such sale
or other disposition are applied to the Senior Indebtedness and/or the
Subordinated Indebtedness, and Subordinated Lender will promptly deliver such
release documents as Bank may require in connection therewith. Bank shall have
the sole discretion as to whether to apply the net proceeds of such sales or
other dispositions to the Senior Indebtedness and/or the Subordinated
Indebtedness.

In the event that Bank conducts a foreclosure proceeding with respect to any
Collateral, Subordinated Lender may bid to purchase such Collateral, but such
ability to bid shall not impose any additional obligations on Bank or limit the
discretion of Bank with respect to the disposition of the Collateral.

8

--------------------------------------------------------------------------------



3.7 Secured Lender Remedies. Subject to Section 2.2(b) hereof, in no event shall
Subordinated Lender exercise any Secured Lender Remedies until such time as the
Senior Indebtedness shall have been paid in full in cash and the Senior Lending
Agreements terminated; nor shall Subordinated Lender join in the filing of any
petition in bankruptcy, solicit any other person to, or act to cause the
commencement of, any case involving Company under any state or federal
bankruptcy or insolvency laws or seek the appointment of a receiver for the
affairs or property of Company until such time as the Senior Indebtedness shall
have been paid in full in cash and the Senior Lending Agreements shall have been
irrevocably terminated; provided however, Subordinated Lender may join in any
foreclosure proceeding of the Collateral commenced by Bank to the extent the
joinder in such legal proceeding is necessary to prevent the waiver or lapse of
Subordinated Lender’s rights with respect to such Collateral, but subject at all
times to Bank’s rights hereunder to determine the disposition of such Collateral
in accordance with the terms hereof. In the event Subordinated Lender shall
receive any payment or distribution of any kind representing proceeds of any
Collateral before the Senior Indebtedness shall have been paid in full in cash
and the Senior Lending Agreements terminated, such sums shall be held in trust
by Subordinated Lender for the benefit and on account of Bank and such amounts
shall be paid to Bank for application to the then unpaid obligations under the
Senior Lending Agreements.

3.8 Section 9-611 Notice and Waiver of Marshaling. Subordinated Lender and Bank
acknowledge that this Agreement shall constitute notice of their respective
interests in the Collateral as provided by Section 9-611 of the Pennsylvania
Uniform Commercial Code and each hereby waives any right to compel any
marshaling of any of the Collateral.

3.9 Perfection of Certificates. The Bank shall hold that portion of the
Collateral, if any, on which it has a Lien and as to which perfection of the
security interest in the Collateral requires possession (the “Possessed
Collateral”) on behalf of Subordinated Lender (and subject to the senior lien of
Bank) solely for the purpose of perfecting and keeping perfected the security
interest granted to Subordinated Lender. In connection therewith, Bank shall
take such actions as are reasonably requested by Subordinated Lender to perfect
and maintain the priority of the Liens of Subordinated Lender in the Possessed
Collateral, provided such requests do not impair the prior Liens of Bank in the
Possessed Collateral or violate the requirements of the Senior Lending
Agreements. The duties and responsibilities of Bank to the Holders of the
Subordinated Indebtedness with respect to the Possessed Collateral shall be
limited solely to those set forth in this Section 3.9. In no event shall Bank be
liable for its actions with respect to the Possessed Collateral except for gross
negligence or willful misconduct. Upon payment in full in cash of the Senior
Indebtedness and termination of the Loan Agreement, Bank shall deliver
possession of the Possessed Collateral to Subordinated Lender or as otherwise
ordered by a court and shall take all actions reasonably necessary and at the
expense of Subordinated Lender to transfer the Possessed Collateral to
Subordinated Lender.

4. Miscellaneous.

4.1 Provisions of Subordinated Note. From and after the date hereof, Company and
the Subordinated Lender shall cause each Subordinated Note to contain a
provision to the following effect:

9

--------------------------------------------------------------------------------



“This Note is subject to the Restated Subordination and Intercreditor Agreement,
dated as of November ____, 2006, among the Maker, the Payee and PNC Bank,
National Association, under which this Note and the Maker’s obligations
hereunder are subordinated in the manner set forth therein to the prior payment
of certain obligations to the holders of Senior Indebtedness as defined
therein.”

Proof of compliance with the foregoing shall be promptly given to Bank.

4.2 Additional Agreements. In the event that the Senior Indebtedness is
refinanced in full, Subordinated Lender agrees, subject to the last two
sentences of the definition of Senior Indebtedness, at the request of such
refinancing party to enter into a subordination and intercreditor agreement on
terms substantially similar to this Agreement.

4.3 Survival of Rights. The right of Bank to enforce the provisions of this
Agreement shall not be prejudiced or impaired by any act or omitted act of
Company or Bank including forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Indebtedness or noncompliance by Company with such provisions, regardless of the
actual or imputed knowledge of Bank.

4.4 Bankruptcy Financing Issues. This Agreement shall continue in full force and
effect after the filing of any petition (“Petition”) by or against Company under
the United States Bankruptcy Code (the “Code”) and all converted or succeeding
cases in respect thereof. All references herein to Company shall be deemed to
apply to Company as debtor-in-possession and to a trustee for Company. If
Company shall become subject to a proceeding under the Code, and if Bank shall
desire to permit the use of cash collateral or to provide post-Petition
financing from Bank to Company under the Code, Subordinated Lender agrees as
follows: (1) adequate notice to Subordinated Lender shall be deemed to have been
provided for such consent or post-Petition financing if Subordinated Lender
receives notice thereof three (3) Business Days (or such shorter notice as is
given to Bank) prior to the earlier of (a) any hearing on a request to approve
such post-Petition financing or (b) the date of entry of an order approving same
and (2) no objection will be raised by Subordinated Lender to any such use of
cash collateral or such post-Petition financing from Bank.

4.5 Insurance Proceeds. Proceeds of the Collateral include insurance proceeds,
and therefore, notwithstanding the terms set forth in the Senior Lending
Agreements or Subordinated Lender Agreements, the priorities set forth in
Section 3.2 govern the ultimate disposition of casualty insurance proceeds.
Bank, as the holder of a senior security interest on the Collateral on which it
has a Lien, shall have the sole and exclusive right, as against Subordinated
Lender, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of such Collateral. All proceeds of such insurance
shall inure to Bank, to the extent of Bank’s claims for Senior Indebtedness, and
Subordinated Lender shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds to Bank. In the event Bank, in its
sole discretion or pursuant to agreement with Company, permits Company to
utilize the proceeds of insurance to replace Collateral, the consent of Bank
thereto shall be deemed to include the consent of Subordinated Lender.

10

--------------------------------------------------------------------------------



4.6 Receipt of Agreements. Company hereby acknowledges that it has delivered to
Bank a correct and complete copy of the Subordinated Lending Agreements as in
effect on the date hereof. Subordinated Lender, solely for the purposes of this
Agreement, hereby acknowledges receipt of a correct and complete copy of each of
the Senior Lending Agreements as in effect on the date hereof.

4.7 No Amendment of Subordinated Lending Agreements. So long as the Loan
Agreement remains in effect, neither Company nor any Holder of Subordinated
Indebtedness shall, without the prior written consent of Bank, (i) enter into
any amendment to or modification of any Subordinated Lending Agreements which
relates to or affects the principal amount, interest rate, or payment terms of
Company thereunder (other than any extension of maturity or postponement of
payment or accrual and payment of deferred interest on the Subordinated Note),
or (ii) enter into any amendment to or modification of any Subordinated Lending
Agreements which causes any other material covenant or agreement of Company
thereunder to be more restrictive than the terms of the Senior Lending
Agreements.

4.8 Amendments to Senior Lending Agreements. Nothing contained in this
Agreement, or in any other agreement or instrument binding upon any of the
parties hereto, shall in any manner limit or restrict the ability of Bank from
increasing or changing the terms of the loans under the Senior Lending
Agreements, or to otherwise waive, amend or modify the terms and conditions of
the Senior Lending Agreements, in such manner as Bank and Company shall mutually
determine. Subordinated Lender hereby consents to any and all such waivers,
amendments, modifications and compromises, and any other renewals, extensions,
indulgences, releases of collateral or other accommodations granted by Bank to
Company from time to time, and agrees that none of such actions shall in any
manner affect or impair the subordination established by this Agreement in
respect of the Subordinated Indebtedness.

4.9 Notice of Default and Certain Events. Bank and Subordinated Lender shall
undertake in good faith to notify the other of the occurrence of any of the
following as applicable:

(a) the obtaining of actual knowledge of the occurrence of any default under the
Subordinated Note;

(b) the acceleration of any Senior Indebtedness by Bank or of any Subordinated
Indebtedness by Subordinated Lender;

(c) the granting by Bank of any waiver of any Event of Default under the Loan
Agreement or the granting by Subordinated Lender of any waiver of any “default”
or “event of default” under the Subordinated Lending Agreements;

(d) the payment in full by Company (whether as a result of refinancing or
otherwise) of all Senior Indebtedness; or

(e) the sale or liquidation of, or realization upon, the Collateral other than
collection of Receivables in the ordinary course of business.

11

--------------------------------------------------------------------------------



The failure of any party to give such notice shall not affect the subordination
of the Subordinated Indebtedness or the relative Lien priorities as provided in
this Agreement.

4.10 Notices. Any notice or other communication required or permitted pursuant
to this Agreement shall be deemed given (a) when personally delivered to any
officer of the party to whom it is addressed, (b) on the earlier of actual
receipt thereof or three (3) days following posting thereof by certified or
registered mail, postage prepaid, (c) upon actual receipt thereof when sent by a
recognized overnight delivery service or (d) upon actual receipt thereof when
sent by telecopier to the number set forth below with electronic confirmation of
receipt, in each case addressed to each party at its address or telecopier
number set forth below or at such other address or telecopier number as has been
furnished in writing by a party to the other by like notice:

 

 

If to Agent:

PNC Bank, National Association
1000 Westlakes Drive, Suite 200
Berwyn, Pennsylvania 19312
Attention:     John DiNapoli
Telephone:   (610) 725-5760
Facsimile:     (610) 725-5799

 

 

 

 

with a copy to:

Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103
Attention:     Carl H. Fridy, Esquire
Telephone:   (215) 864-8726
Facsimile:     (215) 864-8999

 

 

 

 

If to Subordinated Lender:

H.F. Lenfest
300 Barr Harbor Drive
Suite 460
West Conshohocken, PA 19428
Telephone:   (610) 940-0910
Facsimile:     (610) 940-0602

 

 

 

 

with a copy to:

Tie Lenfest Group
300 Barr Harbor Drive
Suite 460
West Conshohocken, PA 19428
Attention:     Thomas K. Pasch, Esquire
Telephone:   (610) 940-0910
Facsimile:     (610) 940-0602

 

12

--------------------------------------------------------------------------------



 

 

 

 

If to Company:

Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention:      Duane Deaner
Telephone:    (215) 355-9100
Facsimile:      (215) 357-4000

 

 

 

 

with a copy to:

Klehr, Harrison, Harvey, Branzburg & Ellers LLP
260 S. Broad Street
Philadelphia, PA 19102
Attention:     William Matthews, Esquire
Telephone:    (215) 569-4281
Facsimile:      (215) 568-6603

4.11 Books and Records. Subordinated Lender shall furnish Bank, upon request
from time to time, a statement of the account between Subordinated Lender and
Company.

4.12 Binding Effect; Other. This Agreement shall be a continuing agreement,
shall be binding upon and shall inure to the benefit of the parties hereto from
time to time and their respective successors and assigns, shall be irrevocable
and shall remain in full force and effect until the Senior Indebtedness shall
have been paid in full in cash and the Loan Agreement shall have been
terminated, but shall continue to be effective, or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any amount paid by or on
behalf of Company with regard to the Senior Indebtedness is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Company, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee, custodian,
or similar officer, for Company or any substantial part of its property, or
otherwise, all as though such payments had not been made. No action which Bank
or Company may take or refrain from taking with respect to the Senior
Indebtedness, including any amendments thereto, shall affect the provisions of
this Agreement or the obligations of Subordinated Lender hereunder. Any waiver
or amendment hereunder must be evidenced by a signed writing of the party to be
bound thereby, and shall only be effective in the specific instance. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania. The headings in this Agreement are for convenience
of reference only, and shall not alter or otherwise affect the meaning hereof.

5. Representations and Warranties.

(a) Subordinated Lender represents and warrants to Bank that Subordinated Lender
is the holder of the Subordinated Indebtedness and Liens which secure or will
secure the Subordinated Indebtedness. Subordinated Lender agrees that it shall
not assign or transfer any of the Subordinated Indebtedness or Liens without (i)
prior notice being given to Bank and (ii) such assignment or transfer being made
expressly subject to the terms of this Agreement. Subordinated Lender agrees
upon Bank’s request to execute and file an amendment to any financing statement
or mortgage, trust deed or other encumbrance now on file which covers Collateral
to the effect that the same is subject to the terms of this Agreement, are
agrees to so mark any extension of such financing statements, or any financing
statement or mortgage, trust deed or other encumbrance filed by Subordinated
Lender on Collateral in the future. Subordinated Lender further warrants to Bank
that it has full right, power and authority to enter into this Agreement and, to
the extent Subordinated Lender is an agent or trustee for other parties, that
this Agreement shall fully bind all such other parties.

13

--------------------------------------------------------------------------------



(b) Bank represents and warrants to Subordinated Lender that Bank is the holder
of the Senior Indebtedness and Liens which secure or will secure the Senior
Indebtedness. Bank agrees that it shall not assign or transfer any of the Senior
Indebtedness or Liens without (i) prior notice being given to Subordinated
Lender and (ii) such assignment or transfer being made expressly subject to the
terms and provisions of this Agreement. Bank further warrants to Subordinated
Lender that it has full right, power and authority to enter into this Agreement
and, to the extent Bank is an agent or trustee for other parties, that this
Agreement shall fully bind all such other parties.

6. Proceedings. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST SUBORDINATED
LENDER, COMPANY OR BANK WITH RESPECT TO THIS AGREEMENT OR ANY RELATED AGREEMENT
MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE COMMONWEALTH OF
PENNSYLVANIA, UNITED STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT EACH PARTY THERTO ACCEPTS FOR THEMSELVES AND IN CONNECTION WITH THEIR
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT
THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY IN ANY
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM
IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY
RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN A COURT LOCATED IN THE COUNTY OF
PHILADELPHIA, COMMONWEALTH OF PENNSYLVANIA; PROVIDED THAT NOTWITHSTANDING THE
FOREGOING, IF IN ANY JUDICIAL PROCEEDING BY OR AGAINST ANY PARTY HERETO THAT IS
BROUGHT IN ANY OTHER COURT SUCH COURT DETERMINES THAT ANY PARTY HERETO IS AN
INDISPENSABLE PARTY, ANY SUCH PARTY SHALL BE ENTITLED TO JOIN OR INCLUDE ANY
OTHER PARTY HERETO IN SUCH PROCEEDINGS IN SUCH OTHER COURT. EACH PARTY HERETO
WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR
VENUE OR BASED UPON FORUM NON CONVENIENS.

14

--------------------------------------------------------------------------------



7. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF ANY CREDITOR OR COMPANY WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENTS OR AGREEMENT EXECUTED OR DELIVERED
BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS
THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT JURY, AND THAT ANY OF THEM MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THEIR CONSENT TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

8. Company Acknowledgement. Company agrees that (i) nothing contained in this
Agreement shall be deemed to amend, modify, supercede or otherwise alter the
terms of the respective agreements between Company and each Creditor and (ii)
this Agreement is solely for the benefit of the Creditors and shall not give
Company, its successors or assigns or any other person any rights vis-à-vis any
Creditor.

9. Counterparts; Facsimile. This Agreement may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature hereto.

[SIGNATURE PAGES FOLLOW]

15

--------------------------------------------------------------------------------



(SIGNATURE PAGE TO RESTATED SUBORDINATION AND
INTERCREDITOR AGREEMENT)

IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of
November ____, 2006.

 

 

 

PNC BANK, NATIONAL ASSOCIATION



 

By: 



 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:
Title:

 

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

H. F. Lenfest

 

 

 

 

 

 

ENVIRONMENTAL TECTONICS CORPORATION



 

By: 



 

 

 



--------------------------------------------------------------------------------

 

 

 

Name:
Title:

16

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned hereby acknowledges the provisions of the foregoing
Subordination Agreement (the “Agreement”) and confirms and agrees that its
obligations under the Subordinated Lending Agreements, including any guaranty in
favor of Subordinated Lender (as defined in the Agreement), are subject to the
terms and conditions set forth in the Agreement, as amended from time to time.

 

 

 

ENTERTAINMENT TECHNOLOGY CORPORATION



 

By 



 

 

 



--------------------------------------------------------------------------------

 

 

Name:
Title:

 

 


ETC DELAWARE, INC.



 

By 



 

 

 



--------------------------------------------------------------------------------

 

 

Name:
Title:

17

--------------------------------------------------------------------------------